Citation Nr: 0208827	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ear disorder with hearing loss.

2.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for benign prostatic 
hyperplasia as a result of exposure to ionizing radiation.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for residuals of an injury to the left foot and 
ankle, claimed as a leg injury, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946 and from June 1948 to February 1950.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1998 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In February 2000, the Board remanded this case to the RO.  
The case was returned to the Board in June 2002.

A decision by the Board in January 1979 denied a claim of 
entitlement to service connection for an ear disorder with 
hearing loss.  Thereafter, the veteran submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
that the additional evidence was not new and material, and 
the current appeal on that issue ensued.

The Board notes that the RO found that the veteran did not 
file a timely substantive appeal of a rating decision in 
January 1994 on the issues of entitlement to service 
connection for skin rashes claimed as a result of exposure to 
ionizing radiation and for benign prostatic hyperplasia as a 
result of exposure to ionizing radiation.  However, after the 
veteran filed a notice of disagreement and a statement of the 
case was furnished on those issues in March 1994, the veteran 
filed VA Form 9, Appeal to the Board of Veterans' Appeals, in 
December 1994.  On that form, he stated that he would not 
need VA pension "if the VA would provide me with my Service 
Connected Disability that is pending in the Board of 
Veterans' Appeals..."  The Board finds that the veteran's 
statement in December 1994 was sufficient to complete his 
appeal on the issues of entitlement to service connection for 
a skin disorder, to include as a result of exposure to 
ionizing radiation, and for benign prostatic hyperplasia as a 
result of exposure to ionizing radiation and, therefore, the 
denial of service connection for those claimed disabilities 
by the rating decision of January 1994 is not final.  Those 
issues will, accordingly, be considered on the merits.  See 
38 C.F.R. §§ 20.200, 20.202 (2001).

The Board is undertaking additional development on the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the left foot and ankle, claimed as 
a leg injury, pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and receiving the appellant's response to the notice, the 
Board will prepare a separate decision addressing that issue.   


FINDINGS OF FACT

1.  A decision by the Board in January 1979 denied 
entitlement to service connection for an ear disorder with 
hearing loss, finding that those disorders were not present 
during the veteran's active service.

2.  Evidence added to the record since January 1979 does not 
show that the veteran had any ear disorder or hearing loss 
during active service.

3.  There is no competent medical evidence that the veteran 
had a skin disorder or benign prostatic hyperplasia during 
active service.

4.  There is no competent medical evidence linking skin 
disorders or benign prostatic hyperplasia with any incident 
of the veteran's active service.

5.  The veteran has never had skin cancer.

6.  Skin disorders other than skin cancer and benign 
prostatic hyperplasia are not radiogenic diseases or 
otherwise recognized as associated with exposure to ionizing 
radiation.

7.  The veteran has not submitted any medical or scientific 
evidence showing that a skin disorder other than skin cancer 
or benign prostatic hyperplasia is a radiogenic disease.


CONCLUSIONS OF LAW

1.  A decision of the Board in January 1979, denying 
entitlement to service connection for an ear disorder with 
hearing loss, is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  Additional evidence presented or secured since January 
1979 is not new and material and a claim of entitlement to 
service connection for an ear disorder with hearing loss is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Service connection for a skin disorder, to include as a 
result of exposure to ionizing radiation, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.309, 3.311 (2001).

4.  Service connection for benign prostatic hyperplasia as a 
result of exposure to ionizing radiation is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.309, 3.311 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The 
provisions pertaining to claims to reopen based upon 
submission of new and material evidence apply to any claim 
for benefits received by VA on or after August 29, 2001, and 
thus do not apply in this case.  The remaining implementing 
regulations are applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f) (West Supp. 2001).

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  The United 
States Court of Appeals for Veterans Claims has held that the 
duty to notify applies in a case in which the veteran is 
attempting to reopen a claim which was the subject of a prior 
final disallowance.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).  In this case, the veteran 
was notified of the pertinent law and of what evidence is to 
establish service connection for a disability claimed to have 
been incurred in active service, to include as a result of 
exposure to ionizing radiation, in a statement of the case 
furnished to him in March 1994 and in subsequent supplemental 
statements of the case.  In addition, in the supplemental 
statement of the case furnished in April 2002, the RO 
notified the veteran that he needed to submit a medical 
opinion linking his current ear disorder with hearing loss to 
his military service in order to reopen his claim.  
Therefore, the Board believes, based on the record, that VA's 
duty to notify the veteran has been fulfilled.

With regard to any duty to assist the veteran in the 
development of facts pertinent to the claim for service 
connection for an ear disorder with hearing loss, because in 
this decision the Board has found that new and material 
evidence to reopen the claim has not been submitted, the 
provisions of the VCAA pertaining to VA's duty to assist do 
not apply.  With regard to the claims for service connection 
for a skin disorder and benign prostatic hyperplasia, the 
veteran has not identified any evidence which may be 
pertinent to his claims which the RO has not obtained and 
considered.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims and that the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
do so.

I. Attempt to Reopen Claim For Service Connection for Ear 
Disorder With Hearing Loss

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  §§ 1110, 1131 (West 1991 & Supp. 2001). 

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108 (West 1991), when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (2001).  Then, the merits of the 
claim may be evaluated, after ensuring that the duty to assist 
has been met. 

At the time of the Board's decision in January 1979, which 
denied entitlement to service connection for an ear disorder 
with hearing loss, the evidence of record included: the 
veteran's service medical records; reports by a private 
physician in 1977 and 1978; the report of a VA examination in 
May 1978; and statements by the veteran claiming to have had 
trouble with his ears in combat in 1943 and since 1946.  In 
that decision, the Board found as facts that: at no time 
during either of his periods of active service did the 
veteran manifest an ear disorder or hearing impairment; upon 
separation from both periods of service, his ears and hearing 
acuity were normal; and, currently, he had a bilateral ear 
disorder with hearing loss which was first manifested many 
years after service.  Therefore, the basis of the Board's 
denial of the veteran's claim was that an ear disorder and 
hearing loss were not manifested during active service or 
until many years later.

The additional evidence added to the record since January 
1979 concerning the veteran's ears and auditory acuity 
includes VA and private medical evidence and statements by 
the veteran.

The additional medical evidence includes: the report of a VA 
examination in September 1987 which found hearing loss and 
otitis externa in the right ear; a report by a private 
physician in May 1998 that the veteran had hearing 
impairment; and VA ear, nose, and throat clinic notes in 1999 
which documented chronic bilateral tympanic membrane 
perforations.  The additional medical evidence is, the Board 
finds, new in that it was not of record in January 1979 but 
the additional medical evidence is not material because it 
does not show the presence of any ear disorder or hearing 
loss during the veteran's active service.

Statements by the veteran made to VA since January 1979 
relating his postservice ear disorders and hearing loss to 
his active service are not new, as they merely reiterate 
contentions he had made prior to the Board's January 1979 
denial of his claim.

In sum, none of the additional evidence presented or secured 
since January 1979 is new and material, and so the veteran's 
claim for service connection for an ear disorder with hearing 
loss is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

II. Service Connection for a Skin Disorder

The veteran's service medical records are entirely negative 
for any complaints, findings, or diagnosis of a skin 
disorder.  At an examination for separation from his first 
period of active service in March 1946, the veteran's skin 
was evaluated as normal.  At an examination for re-enlistment 
in June 1948, his skin was evaluated as normal.  At an 
examination for separation from his second period of active 
service in February 1950, no physical defects were found.

At a VA examination in May 1978, the veteran's skin was found 
to be normal, except for a scar on the left ankle.  At a VA 
examination in September 1987, diagnoses included seborrheic 
dermatitis of the face, neck, and back.  Subsequent medical 
records show continuing treatment for skin disorders not 
including cancer.

There is no medical evidence that the veteran had any skin 
disorder during active service.  There is no medical evidence 
linking skin disease found decades after service to any 
incident of active service.  The Board finds that the 
preponderance of the evidence is against the veteran' claim 
for service connection for a skin disorder on a direct basis, 
and entitlement to that benefit is not established.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001). 

The veteran has also claimed to have a skin disorder as a 
result of claimed exposure to radiation in occupied Japan and 
he seeks presumptive service connection for a skin disorder 
on that basis.  Service connection for a disability which is 
claimed to be attributable to radiation exposure during 
service can be demonstrated by three different methods.  
First, there are 21 types of cancer which are presumptively 
service connected.  38 U.S.C.A. § 1112(c); see also 38 C.F.R. 
§ 3.309(d) (2001), 67 Fed. Reg. 3616 (January 24, 2002).  
Second, 38 C.F.R. § 3.311(b) (2001) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Third, if a claim is based on a disease not listed 
in 38 C.F.R. § 3.311(b) (2001) as a radiogenic disease, VA 
shall nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311(b) (2001) provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  See 
38 C.F.R. § 3.311 (b)(4) (2001).  The Board will not address 
the first 2 methods by which service connection as a result 
of exposure to ionizing radiation can be accomplished except 
to note that a skin disorder other than skin cancer is not 
one of the diseases listed at 38 C.F.R. § 3.309(d) and 
38 C.F.R. § 3.311(b) and there is no medical evidence that 
the veteran has ever been diagnosed with skin cancer.  With 
regard to the third method under the provisions of 38 C.F.R. 
§ 3.311(b)(4) (2001), the Board notes that the veteran has 
not cited or submitted any medical or scientific evidence to 
the effect that a skin disorder other than skin cancer is a 
radiogenic disease.  Based on the foregoing, the Board 
concludes that there is no basis on which presumptive service 
connection for a skin disorder under the provisions of 
38 C.F.R. §§ 3.309, 3.311 (2001) might be granted.

III. Service Connection for Benign Prostatic Hyperplasia

Service medical records are entirely negative for any 
complaint, finding, or diagnosis of any disorder of the 
prostate gland, and the veteran has not contended that he had 
any abnormality of the prostate gland in service.  

In March 1991, the veteran was evaluated by a private 
urologist for minimal symptoms of prostatism.  A biopsy of 
the prostate gland was negative for malignancy.  

At a VA urology examination in September 1993, the diagnosis 
was benign prostatic hyperplasia by history, no evidence of 
prostate cancer on multiple prostate biopsies.

There is no medical evidence that the veteran had any 
disorder or abnormality of the prostate gland during active 
service.  There is no medical evidence linking benign 
prostatic hyperplasia, found decades after separation from 
service, to any incident of active service.  The Board, 
therefore, finds that the preponderance of the evidence is 
against the claim for service connection for benign prostatic 
hyperplasia on a direct basis, and entitlement to that 
benefit is not established.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001).

With regard to the claim for presumptive service connection 
for benign prostatic hyperplasia as a result of exposure to 
ionizing radiation, the Board notes that benign prostatic 
hyperplasia is not a disease listed at 38 C.F.R. § 3.309(d) 
(2001) or at 38 C.F.R. § 3.311(b)(4) (2001) and that the 
veteran has not submitted any medical or scientific evidence 
showing that benign prostatic hyperplasia is a radiogenic 
disease.  The Board, therefore, finds that there is no basis 
on which presumptive service connection might be granted for 
benign prostatic hyperplasia as a result of exposure to 
ionizing radiation.  38 U.S.C.A. § 1112(c) (West Supp. 2001); 
38 C.F.R. §§ 3.309(d), 3.311(b)(4) (2001); 67 Fed. Reg. 3616 
(January 24, 2002).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 
  



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an ear 
disorder with hearing loss, the appeal on that issue is 
denied.

Service connection for a skin disorder, to include as a 
result of exposure to ionizing radiation is denied.

Service connection for benign prostatic hyperplasia as a 
result of exposure to ionizing radiation is denied.


		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

